Judgment unanimously affirmed. Memorandum: We reject the contention of defendant that County Court erred in denying his motion to suppress oral and written statements given to the police. According great deference to the determination of the hearing court, as we must (see, People v Prochilo, 41 NY2d 759, 761; People v Wilbert, 192 AD2d 1109, lv denied 81 NY2d 1082), we conclude that the court’s determination that defendant was not in custody until the time that he made his initial inculpatory statement to the police is not erroneous as a matter of law and is supported by the record (see, People v Prochilo, supra; People v Wilbert, supra).
The court properly denied defendant’s request to introduce evidence of the victim’s three prior misdemeanor drug-related convictions. Those convictions were irrelevant to defendant’s justification defense (cf., People v Miller, 39 NY2d 543). Upon our review of the record, we conclude that the sentence is neither unduly harsh nor severe. Defendant’s remaining contentions have not been preserved for our review (see, CPL 470.05 [2]), and we decline to exercise our power to reach them as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). (Appeal from Judgment of Oneida County Court, Donalty, J.—Murder, 2nd Degree.) Present—Green, J. P., Pine, Lawton, Callahan and Fallon, JJ.